                                               Case 3:18-cv-03539-LB Document 52 Filed 12/10/18 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                      UNITED STATES DISTRICT COURT

                                   9                                     NORTHERN DISTRICT OF CALIFORNIA

                                  10                                            San Francisco Division

                                  11       S.A., et al.,                                     Case No. 18-cv-03539-LB
                                  12                       Plaintiffs,
Northern District of California
 United States District Court




                                                                                             ORDER ADDRESSING PLAINTIFFS’
                                  13                v.                                       MOTION FOR PRELIMINARY
                                                                                             INJUNCTION
                                  14       DONALD J. TRUMP, et al.,
                                                                                             Re: ECF No. 24
                                  15                       Defendants.

                                  16

                                  17          On December 10, 2018, the court granted in part and denied in part the defendants’ motion to

                                  18   dismiss.1 It denied the motion to dismiss the plaintiffs’ Administrative Procedure Act (“APA”)

                                  19   claims with respect to the government’s mass-rescinding conditional approvals of parole made

                                  20   under the CAM Parole Program. In all other respects, the court granted the defendants’ motion to

                                  21   dismiss.

                                  22          The remaining motion is the plaintiffs’ motion for a preliminary injunction. “The general rule

                                  23   regarding the scope of preliminary injunctive relief is that it ‘should be no more burdensome to the

                                  24   defendant than necessary to provide complete relief to the plaintiffs before the court.’” Regents of

                                  25

                                  26
                                  27   1
                                        Order – ECF No. 51. Record citations refer to material in the Electronic Case File (“ECF”); pinpoint
                                       citations are to the ECF-generated page numbers at the top of documents.
                                  28

                                       ORDER – No. 18-cv-03539-LB
                                            Case 3:18-cv-03539-LB Document 52 Filed 12/10/18 Page 2 of 3




                                   1   the Univ. of Cal. v. U.S. Dep’t of Homeland Sec., 908 F.3d 476, 511 (9th Cir. 2018) (quoting L.A.

                                   2   Haven Hospice, Inc. v. Sebelius, 638 F.3d 644, 664 (9th Cir. 2011)). In “an arbitrary-and-

                                   3   capricious challenge under the APA. . . ., ‘when a reviewing court determines that agency

                                   4   regulations are unlawful, the ordinary result is that the rules are vacated — not that their

                                   5   application to the individual petitioners is proscribed.’” Id. (internal brackets omitted) (quoting

                                   6   Nat’l Mining Ass’n v. U.S. Army Corps of Eng’rs, 145 F.3d 1399, 1409 (D.C. Cir. 1998)). But “[a]

                                   7   federal court ‘is not required to set aside every unlawful agency action,’ and the ‘decision to grant

                                   8   or deny injunctive or declaratory relief under APA is controlled by principles of equity.’” All. for

                                   9   the Wild Rockies v. U.S. Forest Serv., 907 F.3d 1105, 1121 (9th Cir. 2018) (quoting Nat’l Wildlife

                                  10   Fed’n v. Espy, 45 F.3d 1337, 1343 (9th Cir. 1995)).

                                  11       At the hearing on the parties’ motions, the court raised the question of what relief, if any, it

                                  12   should enter, and it raises the question again now. While the court has the parties’ briefing on the
Northern District of California
 United States District Court




                                  13   plaintiffs’ preliminary-injunction motion, the court’s ruling on the defendants’ motion to dismiss

                                  14   has changed the landscape of the case from when the parties first briefed the motion. The court

                                  15   inquires whether the parties want to submit supplemental briefing to address the surviving claims

                                  16   or other issues in the current landscape.2

                                  17       The court directs the parties to meet and confer about whether they want to submit

                                  18   supplemental briefing. If the parties agree that they want to submit supplemental briefing, they

                                  19   must submit a proposed briefing schedule to the court within one week.3 If the parties want to rest

                                  20   on their current briefs, they must submit a notice to the court, and the court then will decide the

                                  21   plaintiffs’ preliminary-injunction motion on the current briefs.

                                  22

                                  23   2
                                         For example, the plaintiffs’ preliminary-injunction briefs discuss, among other things, the irreparable
                                  24   injury that arises from constitutional violations. These arguments no longer apply now that the court
                                       has dismissed the plaintiffs’ constitutional claims. Another example is that at the hearing, the
                                  25   defendants discussed the burdens that the government might have to bear if it had to restart processing
                                       parole approvals. The defendants did not discuss these burdens in their brief.
                                  26   3
                                         Supplemental briefing must not exceed ten double-spaced pages for the plaintiffs’ opening brief, ten
                                       double-spaced pages for the defendants’ response, and five double-spaced pages for the plaintiffs’
                                  27   reply. Alternatively, the parties may submit a joint letter brief of not more than ten single-spaced
                                       pages.
                                  28

                                       ORDER – No. 18-cv-03539-LB                          2
                                           Case 3:18-cv-03539-LB Document 52 Filed 12/10/18 Page 3 of 3




                                   1      The court also directs the parties to meet and confer about whether, in light of the court’s order

                                   2   on the defendants’ motion to dismiss, the plaintiffs want to amend their complaint. It is not clear

                                   3   that the defects in the complaint can be cured through additional pleading (other than, perhaps, the

                                   4   equitable-estoppel claim), but the court welcomes the parties’ views on this question. The court

                                   5   asks the parties to submit a joint statement with their views within one week.

                                   6

                                   7      IT IS SO ORDERED.

                                   8      Dated: December 10, 2018

                                   9                                                    ______________________________________
                                                                                        LAUREL BEELER
                                  10                                                    United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28

                                       ORDER – No. 18-cv-03539-LB                        3
